Citation Nr: 0631754	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  98-08 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a 
right inguinal hernia prior to October 16, 2003.

2.  Entitlement to an initial evaluation in excess of 30 
percent for a right inguinal hernia from October 16, 2003 to 
November 16, 2003.

3.  Entitlement to an initial evaluation in excess of 10 
percent for a right inguinal hernia from November 16, 2003.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
March 1970.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied a compensable evaluation 
for the veteran's service connected right inguinal hernia.  
The case was transferred to the RO in Cleveland, Ohio.    

A Board hearing was held in February 2005; the hearing 
transcript has been associated with the claims file.  The 
Board remanded the case to the RO for further development in 
March 2005.  Development was completed.  In a February 2006 
rating decision, after receiving new evidence, the RO 
granted a 30 percent evaluation for a right inguinal hernia, 
effective October 16, 2003, and a 10 percent evaluation, 
effective November 16, 2003.  The veteran filed his initial 
claim for an increased evaluation in December 1997.

The evidence of record reasonably raises a claim of 
entitlement to service connection for a surgical scar, 
secondary to a service-connected right inguinal hernia, and 
for a temporary total disability rating for a November 2003 
right inguinal herniorrhaphy and hospitalization during the 
recovery period.  In a March 2006 statement, the veteran 
also indicated that he wished to reopen a claim for 
depression and dysthymia, secondary to a service-connected 
right inguinal hernia.  These issues are referred to the RO 
for further action.  



FINDINGS OF FACT

1.  Prior to September 11, 2003, the veteran's right 
inguinal hernia is show to have increased in size, was 
symptomatic, and was readily reducible; a hernia operation 
was not recommended due to the veteran's neurogenic bladder 
and bowel problems.

2.  From September 11, 2003, the veteran's hernia is shown 
to be large, irremediable, and not readily reducible. 

3.  The veteran had a right inguinal herniorrhaphy with mesh 
on November 18, 2003.  

4.  From November 18, 2003, the veteran is shown to have a 
postoperative right inguinal hernia without true hernia 
protrusion.


CONCLUSIONS OF LAW

1.  Prior to September 11, 2003, the criteria for a 10 
percent evaluation for a right inguinal hernia have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.114, Diagnostic Code 7388 (2006).

2.  From September 11, 2003 to November 18, 2003, the 
criteria for a 30 percent evaluation for a right inguinal 
hernia have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.114, Diagnostic 
Code 7388 (2006).

3.  From November 18, 2003, the criteria for an evaluation 
in excess of 10 percent for a right inguinal hernia have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 4.114, Diagnostic Code 7388 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 
U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In December 2002 and November 2005 letters, VA informed the 
veteran of the evidence necessary to substantiate his claim, 
evidence VA would reasonably seek to obtain, and information 
and evidence for which the veteran was responsible.  VA also 
asked the veteran to provide any evidence that pertains to 
his claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  In the present 
appeal, VA did not provide the veteran with notice of the 
type of specific evidence necessary to establish a 
disability rating or effective date prior to the initial 
rating decision.  However, despite inadequate initial notice 
on these two elements, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
The veteran's claim was readjudicated subsequent to issuance 
of the VCAA notice letters referenced above.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Further, although the RO 
did provide some information concerning effective dates in 
the February 2006 rating decision, the RO can cure any VCAA 
notice defect in this regard once the Board's decision is 
effectuated.  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  
Thus, the Board finds that any failure is harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

The veteran's service medical records, VA treatment records, 
and VA examinations have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and 
to respond to VA notices.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2006).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has distinguished a new claim for an 
increased rating of a service-connected disability from a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different 
times over the life of the claim, a practice known as a 
"staged rating."  Id.   

Under Diagnostic Code 7338, a 60 percent evaluation is 
assigned for an inguinal hernia that is large, postoperative 
and recurrent, not well supported under ordinary conditions, 
not readily reducible, and inoperable.  38 C.F.R. § 4.114, 
Diagnostic Code 7338 (2006).  A 30 percent evaluation is 
assigned for an inguinal hernia that is small, postoperative 
and recurrent or unoperated, irremediable, and not well 
supported by a truss or not readily reducible.  Id.  A 10 
percent evaluation is assigned for an inguinal hernia that 
is postoperative, recurrent, readily reducible and well 
supported by a truss or belt.  Id.  A 0 percent 
(noncompensable) evaluation is assigned for an inguinal 
hernia that is not operated, but remediable, or for an 
inguinal hernia that is small and reducible, without true 
hernia protrusion.  A note to Diagnostic Code 7338 states 
that 10 percent is to be added for bilateral involvement, 
provided the second hernia is compensable.  Id.  This means 
that the more severely disabling hernia is to be evaluated, 
and 10 percent, only, added for the second hernia, if the 
latter is of compensable degree.  Id.

The medical evidence of record shows that the veteran's 
inguinal hernia had increased in severity during the 
pendency of this appeal.  During a January 1998 VA 
examination, the examiner stated that the veteran's hernia 
was asymptomatic, until recently, when he developed a post-
traumatic neurogenic bladder with progressively worsening 
urinary retention.  The examiner indicated that the veteran 
had to strain frequently due to his bladder and stated that 
this significantly worsened his inguinal hernia.  At the 
time of the examination, the veteran's hernia was the size 
of a fist, but was easily reducible.  The examiner noted 
that surgeons had seen the hernia and refused to operate, 
presumably because the straining necessary for urinating 
would impair the repair process following surgery.  A 
September 1997 treatment note from Dr. R.A. also indicated 
that there would be an increased probability of recurrence 
if the veteran were to undergo a hernia surgery.  

During an August 2000 VA examination, the examiner stated 
that due to the veteran's neurogenic bladder and neurogenic 
bowel, the veteran's right inguinal hernia increased in size 
and was symptomatic.  The veteran was assessed with a large, 
reducible hernia in the right inguinal region, which was 
exacerbated and increased in size after the veteran 
developed a spastic neurogenic bowel, due to abdominal 
effort and pushing for bowel movements.

The Board notes that in July 2000, the veteran's 
representative submitted letters from private physicians in 
support of the veteran's claim.  Dr. O.R.L. stated that he 
estimated that the actual hernia problem would not be 
readily reducible or remediable by the use of a truss or 
belt, and that bladder and bowel dysfunction had increased 
the veteran's symptoms over the years.  Dr. A. indicated 
that the veteran's hernia had increased in severity, and 
suggested the use of a belt to help contain any further 
damage to his hernia.  These letters were not associated 
with any treatment records, and did not reflect examination 
or dates of treatment.  According to CAVC, "the probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches."  Guerrieri v. 
Brown, 4 Vet. App. 467, 470 (1993).  The credibility and 
weight to be attached to these opinions is within the 
province of the Board.  Id.  In this case, the Board finds 
that the VA examinations are more competent evidence of the 
severity of the veteran's disability where they are shown to 
be based on examination and a review of the claims file.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board finds that prior to September 11, 2003, the 
veteran's right inguinal hernia more closely approximates a 
10 percent evaluation under Diagnostic Code 7338, for an 
inguinal hernia that is recurrent and readily reducible.  
See 38 C.F.R. § 4.114, Diagnostic Code 7338 (2006).  January 
1998 and August 2002 VA examinations show that the veteran's 
right inguinal hernia had increased in size, was 
symptomatic, and was readily reducible.  The Board notes 
that the veteran's inguinal hernia was not postoperative at 
this time, and that the veteran did not use a truss or belt.  
However, medical evidence of record suggests that a hernia 
operation was not recommended due to the veteran's 
neurogenic bladder and bowel problems, and it is unclear if 
the hernia would be well supported by a truss or belt.  A 
higher 30 percent evaluation is not warranted prior to 
September 11, 2003 where the veteran's hernia is not shown 
to be irremediable, and not well supported by a truss or not 
readily reducible.  Id.  

September 11, 2003 VA treatment records show that the 
veteran had a large right inguinal hernia that was not 
reducible, with bowel sounds over the right scrotum.  
Although September 17, 2003 VA treatment records noted a 
reducible inguinal hernia that caused no pain, October 2003 
and November 2003 VA treatment records noted hernia pain, 
and indicated that the veteran's hernia did not reduce when 
supine.  In November 2003, the veteran was assessed with a 
nonreducible large right inguinal mass, which was tender, 
without erythema or induration.  Bowel sounds were 
auscultated over the mass, which extended to the scrotum.  

Subsequent VA treatment records show that the veteran was 
seen in Urgent Care in November 2003, for an incarcerated 
indirect, right inguinal hernia, with increased pain at his 
hernia without any sign of bowel strangulation or 
obstruction.  His hernia was 8 centimeters by 10 centimeters 
in size with pain on palpitation.  The veteran was able to 
reduce the hernia on his own under morphine sedation.  He 
had never had his hernia reduced before, but it never caused 
any problem.  The examination report noted level three 
(urgent) triage severity.   The veteran was assessed with a 
large right inguinal mass, nonreducible, tender, with no 
erythema or induration.  

The veteran had a right inguinal herniorrhaphy with mesh on 
November 18, 2003.  The operative report, signed in December 
2003, indicates that the veteran tolerated the procedure 
well with out any complications.  A January 2004 discharge 
summary noted preoperative findings of a right indirect 
right inguinal hernia 8 centimeters by 10 centimeters in 
size with pain on palpation.  It was noted that the post-
operative course was unremarkable and the wound had healed 
primarily.  The discharge summary reflects a delayed 
discharge because the veteran was not able to climb the 
stairs to his second story room without jeopardizing the 
surgical repair, and that Social Work was working with the 
veteran to find wheelchair accessible appropriate housing.  

The Board finds that from September 11, 2003, a 30 percent 
evaluation is warranted where the veteran's hernia is shown 
to be unoperated, irremediable, and not readily reducible.  
See 38 C.F.R. § 4.114, Diagnostic Code 7338 (2006).  VA 
medical records show that the veteran's hernia was large, 
not reducible except under morphine sedation, with pain.  
Surgery was accomplished on November 18, 2003, and 
presumably the hernia was no longer "unoperated, 
irremediable, and not readily reducible."  The operative 
report signed in December 2003, and a January 2004 discharge 
summary document a successful operation, noting that the 
veteran's hospital course had been unremarkable and that the 
wound had healed primarily.  The discharge was delayed 
because of the need to find appropriate housing for the 
veteran, and not due to any surgical complications.  
Therefore, the Board will continue the 30 percent evaluation 
until the date of the November 18, 2003 surgery.  

A December 2005 VA examination assessed the veteran with a 
right inguinal hernia repair with residuals, characterized 
as post-operative without true hernia protrusion. There was 
no significant pain to palpitation, no organomegaly noted, 
no inguinal lymphadenopathy palpated, and no bulging noted 
externally over the area and examination of the right and 
left inguinal canals were normal.  There was tenderness to 
palpation extending from the healed incision site down 
through the right teste.  

The Board finds that the veteran's right inguinal hernia 
does not warrant a 30 percent evaluation after November 18, 
2003, where his postoperative hernia is not shown to be 
recurrent.  See 38 C.F.R. § 4.114, Diagnostic Code 7338 
(2006).  A December 2003 operative report and January 2004 
discharge summary indicate that the veteran had a successful 
herniorrhaphy on November 18, 2003, the wound healed, and 
the December 2005 VA examination reflects no true hernia 
protrusion.

The Board has considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where scheduler evaluations are found to 
be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, 
has not necessitated frequent periods of hospitalization, 
and has not otherwise rendered impractical the application 
of the regular schedular standards utilized to evaluate the 
severity of the disability.  Thus, the Board finds that the 
requirements for referral for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have 
not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

C.  Conclusion

Prior to September 11, 2003, the evidence supports a 10 
percent evaluation for the veteran's right inguinal hernia.  
From September 11, 2003 to November 18, 2003, the evidence 
supports a 30 percent rating.  The preponderance of the 
evidence is against finding that the veteran's right 
inguinal hernia warrants an evaluation in excess of 10 
percent after November 18, 2003.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt.
	
ORDER

Prior to September 11, 2003, a 10 percent rating, but no 
more, is granted for a right inguinal hernia, subject to the 
laws and regulations governing the payment of monetary 
benefits.

From September 11, 2003 to November 18, 2003, a 30 percent 
rating, but no more, is granted for a right inguinal hernia, 
subject to the laws and regulations governing the payment of 
monetary benefits.

From November 18, 2003, an increased rating for a right 
inguinal hernia, in excess of 10 percent, is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


